Citation Nr: 1737374	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  08-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 1, 2007 for a reduction in the amount of an apportionment award to the apportionee, the mother of the Veteran's three minor children and his spouse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served in the California National Guard from October 1976 to December 1986 with active military service from January 1977 to June 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The Board remanded the case for further action by the originating agency in December 2010 and September 2013.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In a November 2004 special apportionment decision, the RO awarded the Veteran's spouse and three children a special apportionment of the Veteran's VA benefits in the amount of $349.00 per month effective September 1, 2004.

2.  In August 2007, VA received written notification from the Veteran's representative that the Veteran was in custody of his three children since February 2006.

3.  The August 2007 correspondence from the Veteran's representative is the earliest a claim, either formal or informal, was received by VA requesting a reduction in the amount of the apportionment award paid to his spouse. 





CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 2007 for a reduction in the amount of an apportionment award to the apportionee are not met.  38 U.S.C.A. §§ 1115, 5307, 7105A (West 2014); 38 C.F.R. §§ 3.400(e), 19.100-19.1002 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115 (West 2014).  If the Veteran's spouse and children are not residing with the Veteran, all or any part of compensation payable on account of any Veteran may be apportioned.  38 U.S.C.A. § 5307; see also 38 C.F.R. § 3.452 (a) (2016).  

A "special" apportionment may be paid pursuant to 38 C.F.R. § 3.451 where hardship is shown to exist on the part of the Veteran's dependents.  In such cases, compensation may be apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  The special apportionment was designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to the other type of apportionment, a "general" apportionment, but special circumstances exist which warrant giving dependents additional support.

In November 2004, the Veteran's spouse (the apportionee) was awarded a special apportionment of the Veteran's VA disability benefits for herself and their three children, effective September 1, 2004.  At that time, the Veteran certified that none of the children lived with him and he did not objection to the apportionment of his VA benefits.  The Veteran's children returned to his custody in February 2006 and in August 2007 his representative requested a reduction in the amount of the apportionment paid from the Veteran's benefits.  A reduced special apportionment was granted in the February 2008 decision on appeal, effective September 1, 2007-the first day of the month following the date the claim for a reduced apportionment was received.  The Veteran contends that he repeatedly notified VA of the change in the status and living situation of his dependents from February 2006 and an earlier effective date is therefore warranted.

Under 38 C.F.R. § 3.400(e), the proper effective date for an original claim for apportionment of a veteran's award is assigned "in accordance with the facts found."  For any claim not considered an original claim of apportionment, the appropriate effective date is the first day of the month following the month in which a claim is received.  If payments to a veteran are interrupted, apportionment will be effective the day following the date of the last payment if a claim for apportionment is received within 1 year after that date.  38 C.F.R. § 3.400(e)(1) (2016).  

The Veteran testified before the Board in June 2010 that his three children resided with him from February 1, 2006 and he was solely responsible for their care.  In support of his claim, he submitted student withdrawal forms for two of his children indicating a school drop date of January 27, 2006 due to a move to the city where the Veteran lives.  The Veteran also submitted school admission printouts for the same children showing an entry date of February 7, 2006.  The apportionee also confirms that the children were in the custody of the Veteran during this period.  In a February 2009 statement she reported that, "[f]or the past 3 years our 3 children have lived with [the Veteran].  As of Dec[ember] 1, 2008 the children have lived with me ... "  Therefore, the Board finds that the Veteran's three children were in the custody of the Veteran from February 1, 2006.  

This case turns on the question of when the record establishes the Veteran first notified VA of the change in the custody of his dependent children, i.e. the date he filed a claim for a reduction in the amount of the apportionment award of his VA benefits.  See 38 C.F.R. § 3.400(e)(1).  The earliest written communication from the Veteran stating that he had custody of his three children and indicating that he wished to reduce the amount of the apportionment is the August 2007 letter from his representative.  In that letter, the Veteran's representative clearly states that the apportionment is an "erroneous deduction" and the Veteran's children have been in the Veteran's custody since February 2006.  The Board notes that the letter also states that "[w]e have made numerous attempts and inquiries concerning this matter over the past year, all to no avail."  Despite the statement of the representative regarding previous attempts to contact VA, the claims file does not document any earlier communication from the Veteran indicating that he wished to file a claim for a reduction in the apportionment award paid to his spouse.  An August 2006 report of contact is of record, establishing that the Veteran telephoned VA on August 24, 2006, but at that time he requested (and was granted) a $700.00 hardship payment.  There is no mention of the Veteran's children in the report of the telephone call, to include information regarding a change in their living situation.  Prior to the August 2006 telephone call, the earliest record of a communication from the Veteran dates from November 2004, when he informed VA that none of his children currently lived with him.  Thus, the claims file does not document any contact from the Veteran indicating an intent to file a claim to reduce the apportionment award amount prior to August 2007.

The Veteran testified that beginning in February 2006 he consistently called and wrote to VA to report that his children were now in his custody.  He contends that these communications were informal claims for a reduction in the apportionment.  Unfortunately, none of these attempts at contact are documented in the claims file.  
There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  See also Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'"  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)).  In this case, there is no indication that VA failed to act properly or otherwise neglected to fulfill its official duties.  A communication from the Veteran dated in August 2006, during the period in question, is contained in the claims file and neither the Veteran nor his representative have provided any specifics regarding other claimed communications during this period.  Thus, the presumption of regularity is not rebutted.

The applicable regulations in effect in 2006 and 2007 clearly provided that any claim, even an informal one, must be in writing.  38 C.F.R. §§ 3.1, 3.155 (2006).  In Rodriguez v. West, 189 F.3d 1351   (Fed. Cir. 1999), the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define a claim as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  

In this case, the claims file contains no written correspondence from the Veteran or documentation of a communication between himself and VA dated prior to August 2007 indicating an intent to file a claim for a reduction in an apportionment award.  As such, the Board cannot conclude that the Veteran notified VA prior to August 2007 that he had custody of his children and/or filed a claim for a reduction in the apportionment of his benefits.  Under 38 C.F.R. § 3.400(e)(1), a non-original claim for apportionment is effective the first day of the month following the month in which the claim is received.  The Veteran's claim was received in August 2007, therefore, the proper effective date is September 1, 2007.  As there is no legal basis for an effective date earlier than September 1, 2007 for the reduction of the apportionment of the Veteran's VA benefits, the claim must be denied.  


Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  However, VA regulations include special procedural requirements for simultaneously contested claims, such as claims involving an apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.  

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the 
statement of the case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information, which could directly affect the payment or potential payment of benefit, which is subject of the contested claim.  38 U.S.C.A. § 7105A, 38 C.F.R. § 19.102.  

In this case, the Veteran filed a NOD in March 2008 and a SOC was issued to him in July 2008.   The Veteran perfected his appeal with a September 2008 substantive appeal.  The apportionee was not provided a copy of the SOC or information regarding the content of the substantive appeal, but in the December 2010 and September 2013 remands, the Board ordered that such development should take place.  In accordance with the Board's remand orders, the apportionee was provided a copy of the SOC and notified of the contents of the Veteran's substantive appeal in December 2015.  Therefore, VA has complied with the remand orders of the Board and the special procedural requirements governing simultaneously contested claims.


ORDER

Entitlement to an effective date earlier than September 1, 2007 for a reduction in the amount of an apportionment award to the apportionee is denied. 




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


